Case 1:17-cv-04327-LLS-RWL Document 164 Filed 07/13/20 Page 1of1

SIM & DEPAOLA, LLP
Attorneys-at-Law
42-40 Bell Boulevard
Suite 201
Bayside, New York 11361
Tel: (718) 631-7300
Fax: (718) 631-2700

<  —Z = >

July 13, 2020
VIA ECF
Honorable Louis L. Stanton, U.S.D.J
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Michael Dardashtian, et al v. David Gitman, et al.
Civil Action No. 1:17-cv-4327

Dear Honorable Stanton:

On July 10, 2020, our office filed a Motion Objecting to the Magistrate Judge’s order
(Docket No. 163) in this case. After discussions with Plaintiffs’ attorney, it was agreed that
Exhibits A and B of this motion contain confidential information. As such, both parties agree
that these exhibits should be filed under seal. Earlier today, our office asked the ECF Help Desk
to place an emergency seal on the exhibits, which they have done. The Help Desk has informed
our office that the entire motion has been placed under seal, in keeping with the Court’s rules.
Accordingly, our office makes an application to place the entire motion under seal.

Respectfully submitted,

/s/Sang J. Sim, Esq.
Sang J. Sim, Esq.
Sim & DePaola, LLP

cc: All Counsel (via ECF)
